The court decided in this case that the mere denial by the defendant in a creditors’ suit, that he has any property, is no answer to an application for the usual order to appoint a receiver; that a creditors’ bill cannot reach a salary or compensation not yet due to the defendant, but to become due at a future time, for the performance of services not yet completed, and where he has no legal or equitable right to demand payment for the services performed at the time of filing the bill, in case he afterwards neglects to complete the services which had not then been rendered. Order of the vice-chancellor modified, without costs to either party.